Citation Nr: 0818443	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a disorder of the 
hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
2001.
This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the benefits sought on appeal.  In April 2007, the Board 
remanded the claims for further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a gastrointestinal 
disorder and a disorder of the hands and feet.

With regard to the veteran's claim for service connection for 
a gastrointestinal disorder, the veteran's service medical 
records show that in January 1995 he reported to sick call 
with complaints of daily substernal pain that he felt was 
likely indigestion due to relief after burping.  Physical 
examination revealed no cardiovascular abnormalities.  He was 
prescribed an antacid for daily use.  In March 1995, his 
antacid prescription was refilled, and he was additionally 
prescribed another medication for alleviation of symptoms 
related to acid reflux.  The next and final record of a 
complaint related to gastrointestinal problems is dated in 
April 2001.  At that time, the veteran complained of gas.  He 
reported that he had been consuming two bowls of high-fiber 
cereal with milk in the morning.  After discontinuing both 
the milk and the cereal, his symptoms were diminished.  He 
was advised to slowly reintroduce milk in order to ascertain 
whether his symptoms were related to milk.  On VA examination 
in September 2001, prior to separation from service, the 
veteran reported increased stomach problems in the past five 
years that had gradually worsened.  He stated that he 
believed it was related to medications he had been 
prescribed.  Physical examination resulted in a diagnosis of 
dyspepsia.  The examiner, however, did not comment as to the 
likely etiology of the disorder.

Pursuant to the Board's April 2007 remand the veteran was 
afforded a VA digestive conditions examination in May 2007.  
Upon examination, the examiner reported that the veteran did 
not offer any history of any gastrointestinal disease, and 
one was not found on exam.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2007); Robinette v. Brown, 8 Vet. App. 69 (1995).  While the 
veteran in this case has already been afforded two VA 
examination, neither examiner provided an opinion as to 
whether the veteran had a chronic gastrointestinal disorder 
related to symptoms experienced in service, or as to whether 
his gastrointestinal disorder was related to the use of 
prescription medication, as the veteran alleged.  Compliance 
by the Board or the RO with remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, another remand for a VA 
examination, and etiological opinion and rationale addressing 
whether the veteran's current gastroenterological or 
gastroesophageal disorder is causally or etiologically 
related to his service, or to the medication prescribed for 
his service-connected right knee disability, is necessary to 
comply with the April 2007 remand instructions.

With regard to his claim for service connection for a 
disorder of the hands and feet, the veteran's service medical 
records show that beginning in October 1981 he periodically 
complained of tingling and numbness in his hands and feet, 
particularly in cold weather.  The assessments for those 
complaints over the next 20 years of his active service 
included poor circulation, possible broken down arch, 
possible cervical involvement, rule out carpal tunnel 
syndrome, and rule out Reynaud's disease.  Neurological 
testing, however, revealed no abnormalities. Nor were any 
circulatory problems ever diagnosed.  No formal diagnosis of 
the veteran's complaints was ever made.

On VA examination in September 2001, prior to separation from 
service, the veteran complained of numbness and cold hands, 
and noted that he had undergone a nerve conduction study.  He 
denied experiencing intermittent claudication.  Physical 
examination revealed that his cranial nerves were grossly 
intact, with no sensory or motor deficits.  All the 
peripheral pulses were present, including the dorsalis pedis 
and posterior tibialis.  The assessment was "no circulatory 
problems in the hands or legs."  Significantly, however, the 
veteran's service medical records were not available for 
review, and the examiner did not comment as to any 
appropriate diagnosis for the veteran's complaints, or the 
etiology therefore.

The veteran has already been afforded two VA examinations in 
September 2001 and June 2007.  The September 2001 examination 
was inadequate because the claims folder was not available 
for review, thus an accurate assessment of the veteran's 
condition could not be determined.  With regard to the most 
recent VA examination in June 2007, the examiner opined that 
there was no neurologic abnormality present and there was no 
neurologic disease that would explain the veteran's symptoms.  
However, the examiner failed to opine as to whether there was 
any non-neurological disorder of the veteran's hands and feet 
that was related to his service.  Compliance by the Board or 
the RO with remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, another remand for a VA examination with 
etiological opinion and rationale addressing whether the 
veteran's current disorder of the hands and feet is causally 
or etiologically related to his service, is necessary to 
comply with the April 2007 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
gastroenterological examination for the 
purpose of ascertaining the etiology of 
any gastroenterological disorders.  Any 
further indicated studies must also be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any gastroenterological or 
gastroesophageal disorder which may be 
diagnosed is causally or etiologically 
related to the symptoms the veteran 
experienced in service or to the 
medication prescribed for the veteran's 
service-connected right knee disability.  
The examiner should provide the rationale 
for the opinions provided.

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
complaints of tingling and numbness in the 
hands and feet.  Any further indicated 
studies must also be conducted.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any disorder affecting the hands and feet 
is causally or etiologically related to 
the symptoms the veteran experienced for 
over 20 years during service.  The 
examiner should provide the rationale for 
the opinion provided.

3.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

